                                                                                       Emre M. Polat
                                                                                       Admitted NY & NJ Bars
                                                                                       Tel.:(212) 480-4500
                                                                                       emre@emrelaw.com
                                         Application GRANTED. The Court approves of the parties' settlement
VIA ECF                                  efforts. Accordingly, the initial conference scheduled for December 16,
                                         2019, is hereby ADJOURNED to February 11, 2020, at 3:00 p.m. in
December 11, 2019                        Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street,
                                         New York, New York. Should the conference occur, the parties are
Honorable Jesse M. Furman, U.S.D.J       reminded to make their pre-conference submissions in accordance with
United States District Court             the Notice of Initial Pretrial Conference. See ECF No. 6.
Southern District of New York
40 Foley Square                          The Clerk of Court is directed to terminate ECF No. 39. SO ORDERED.
New York, New York 10007

                      Re:     Akin Ucarer v. Ala Turka Inc., et al.
                              Civil Action No. 19-CV-05943-JMF-KHP

                                                                                              December 12, 2019
Dear Judge Furman:

        This office represents the Defendants in the above-referenced matter. We write jointly with the consent
of Plaintiff’s counsel to respectfully request an adjournment of the Initial Conference scheduled for December
16, 2019. This is the parties’ first request of its kind.

       The reason for the request is that the parties attended a settlement conference with Hon. Parker on
December 4, 2019 wherein the parties agreed to continue to engage in an exchange of further documents and
resume discussions. The parties are to report to Hon. Parker on January 16, 2019 regarding status of such
discussions.

       Accordingly, the parties jointly request that the Initial Conference scheduled for December 16, 2019
be adjourned to February 4, 2020 or any other date the Court deems proper.


       We thank Your Honor for this consideration.

                                                            Respectfully,

                                                            /s/ Emre Polat

                                                            Emre Polat




                              45 Broadway, Suite 1420 New York, New York 10006
                                      www.emrelaw .com
